Citation Nr: 1134686	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  06-14 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder.  



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1980 to March 1983 and from December 1990 to June 1991, with a period of duty in Southwest Asia from January 12, 1991 to May 15, 1991.  He also served in the Army Reserve from about May 1989 and to at least May 1991, and in Oregon Army National Guard from September 1996 to July 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2005 of a Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran had requested a hearing before a Veterans Law Judge.  In May 2009, he was notified by letter of a hearing scheduled in June 2009, but he failed to appear for the hearing.  (In a statement received in May 2010, he indicated that he no longer desired a hearing.)  

In August 2009, the Board denied the Veteran's claim of service connection for posttraumatic stress disorder, but remanded the case to the RO for additional development of the issue of service connection for a psychiatric disorder other than posttraumatic stress disorder.  The Board also remanded the case to the RO for additional development of the issue of service connection for hearing loss, and as the RO granted such claim in a June 2011 rating decision, it is no longer in appellate status.  

The issue of whether new and material evidence has been presented to reopen a claim of service connection for posttraumatic stress disorder was raised by the Veteran in a May 2010 statement.  The RO addressed the issue of service connection for posttraumatic stress disorder on the merits in a July 2011 supplemental statement of the case, thus erroneously considering that the issue was still on appeal.  The Board notes, however, that it denied the issue in its August 2009 decision so that any subsequent claim for the disorder must be considered initially by the RO on a new and material basis, which has not been done.  Thus, the claim is referred to RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In August 2009, the Board remanded the case to the RO, directing the RO to provide the Veteran VCAA notice and to develop the claim of service connection for a psychiatric disorder other than posttraumatic stress disorder.  While the RO has sent the Veteran a VCAA letter in December 2009 pertaining to a claim of service connection for a psychiatric disorder other than posttraumatic stress disorder, obtained additional VA records of treatment for a psychiatric disorder, and arranged for the Veteran to undergo a VA psychiatric examination in July 2011, the subsequent supplemental statement of the case in July 2011 addressed the issue of service connection for posttraumatic stress disorder, which had previously been denied by the Board in its August 2009 decision.  

Thus, the RO should adjudicate the claim of service connection for a psychiatric disorder other than posttraumatic stress disorder, as previously directed in the Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (Where the remand order of the Board is not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Prior to adjudicating the claim, the RO should consider the VA psychiatric examiner's diagnoses and conclusions in July 2011 and determine whether appropriate rationale has been furnished with which to decide the claim.  As noted by the Court, "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008). 







Accordingly, the case is REMANDED for the following action:

1.  Consider whether an addendum report to the July 2011 VA psychiatric examination report, furnishing rationale for the diagnoses and conclusions drawn, is necessary with which to decide the claim of service connection for a psychiatric disorder other than posttraumatic stress disorder.  If so, take appropriate steps to procure such evidence.  

2.  Thereafter, adjudicate the claim of service connection for a psychiatric disorder other than posttraumatic stress disorder.  If the benefit remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2010).


